Exhibit 2.21 THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS DEBENTURE HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE , THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES. NEWLEAD HOLDINGS LTD. SENIOR SECURED, CONVERTIBLE, REDEEMABLE DEBENTURE Dated as of: December 31, 2014 Principal Amount: $600,000.00 Effective Date: December 31, 2014 Maturity Date: August 24, 2016 This SENIOR SECURED, CONVERTIBLE REDEEMABLE DEBENTURE (the “ Debenture ”) is issued, dated and effective as of December 31, 2014 (the “ Effective Date ”), by NEWLEAD HOLDINGS LTD., an exempted company incorporated under the laws of Bermuda (the “ Company ”), to TCA GLOBAL CREDIT MASTER FUND, LP, a limited partnership organized and existing under the laws of the Cayman Islands (together with its permitted successors and assigns, the “ Holder ”) pursuant to exemptions from registration under the Securities Act of 1933, as amended. This Debenture is the “Fee Debenture” referenced in and issued in connection with that certain securities purchase agreement, dated as of the date hereof, by and between the Company and the Holder (the “ Purchase Agreement ”). All capitalized terms used in this Debenture and not otherwise defined herein shall have the meanings assigned to them in the Purchase Agreement. The Company acknowledges and agrees that as of the Effective Date full consideration has been paid by the Holder for this Debenture. ARTICLE I Section 1.01
